Citation Nr: 0839367	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another person, or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for SMP.

The Board notes that the veteran's original claim, which was 
filed in December 2004, included both a claim for SMP as well 
as a claim for pension.  While the February 2005 rating 
decision only addresses the SMP claim, the veteran's notice 
of disagreement and his VA Form-9 clearly show that he would 
like to pursue his pension claim.  In light of these 
circumstances, the pension claim is referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  The veteran is not blind in both eyes; is not a patient 
in a nursing home because of mental or physical incapacity; 
is not substantially confined to his home or immediate 
premises; the impairment resulting from the veteran's 
disabilities is not such that he is so helpless as to be in 
need of regular aid and attendance of another person on a 
regular basis.

2.  The veteran does not have a permanent and total 
disability, and is not bedridden or substantially confined to 
his home or immediate premises by reason of permanent 
disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of the aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)), redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule); see also Sanders, 
supra.

In this case, in a December 2004 letter, issued prior to the 
initial adjudication of the claim, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's VA treatment records, a VA General Medical 
Examination Report, and private treatment records.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Special Monthly Pension Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.  Aid and Attendance

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2008).  Need for aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2008).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person: (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. 
§ 3.351(c) (2008).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2008).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2008).

VA treatment records show that the veteran currently suffers 
from peripheral vascular disease, diabetes mellitus, 
hypertension, cardiomyopathy, arthritis of the right knee, 
chronic obstructive pulmonary disease, coronary artery 
disease, dyslipidemia, and congestive heart failure.  

There is no evidence that he is blind or so nearly blind.  
The record also reflects that the veteran is not a patient in 
a nursing home because of mental or physical incapacity.  
Therefore, the veteran needs to establish a factual need for 
aid and attendance.

The veteran underwent a VA General Medical Examination in 
January 2005.  At the exam, the veteran stated that he is 
physically able to do very little.  He denied any eye, audio, 
mental, or spine complaints that affect his employability.  
He was noted to have a right knee problem, resulting from a 
work-related injury in the 1980s, which does affect his 
employability.  He is able to drive; however, his wife drove 
him to the VA examination.  He is not hospitalized.  He lives 
with his wife and two children, as well as his brother-in-
law.  The VA examiner noted that the veteran is not 
permanently bedridden.  Near corrected vision in both eyes is 
20/20.  At the examination, the veteran was oriented to time 
and place, and, according to the examiner, is capable of 
managing benefit payments in his own best interests without 
restriction.  The diagnoses included diabetes mellitus, 
hypertension, cardiomyopathy, chronic obstructive pulmonary 
disease, and mild post-traumatic arthritis of the right knee.

The veteran has submitted several statements indicating that 
he is worse off than the doctors have indicated.  In his 
March 2005 notice of disagreement, he wrote that he could not 
walk 50 yards without having to sit down.  Additionally, he 
wrote that in the last three weeks he had been to the 
emergency room two times because he could not breathe.  
Finally, he wrote that his doctors told him that he was not 
able to do anything.  

Emergency room notes from Carolinas Hospital System, dated in 
February 2005, indicate that the veteran complained of 
dyspnea lasting several days, and increasing over the 
previous two hours.  No acute distress was noted.  X-ray of 
the chest was negative and blood work was normal.  A second 
emergency room record from February 2005 notes a recurrence 
of the shortness of breath.  The veteran stated that he also 
had a sore throat and cough.  On examination, the veteran was 
noted to be alert and in moderate distress.  Respiratory 
examination noted respiratory distress, prolonged expiration, 
accessory muscle use, decreased air movement, and wheezing.  
Cardiac examination was normal.  Abdomen was non-tender.  The 
clinical impression was chronic obstructive pulmonary 
disease, acute exacerbation.  He was discharged in stable 
condition, without any emergency condition at the time of 
discharge.  

A February 2005 VA clinic note indicates that the veteran 
presented as a new patient.  He was noted to have smoked 1.5 
packs a day for 20 years.  It was also noted that he wears 
glasses.  He denied headache, vision changes, hearing 
changes, or difficulty swallowing.  He also denied shortness 
of breath or cough.  He did describe having dyspnea with 
minimal exertion.  He denied chest pain, palpitations, chest 
pressure, or dizziness.  On exam, lungs were clear to 
auscultation bilaterally.  There were bilateral inspiratory 
and expiratory wheezes, but no rhonchi or rales.  Cardiac 
examination was normal.  It was noted that the veteran's 
blood pressure was elevated and that he was off of his 
medication.  Another blood pressure medication was 
prescribed.  His diabetic medication was also changed.  

A May 2005 VA clinic note states that the veteran denied 
chest pain or edema.  He also stated that there was no 
worsening of pulmonary function.  On examination his blood 
pressure was 160/70.  He was noted to be in no acute 
distress.  The examiner indicated that the veteran had 
decreased breath sounds bilaterally and few expiratory 
wheezes in the left lung field, but no rhonchi or rales.  
Cardiac examination was normal.  His blood pressure 
medication was increased.  A May 2005 VA addendum notes that 
the veteran underwent a stress test.  Records from MRMC 
revealed discharge diagnoses of dilated non-ischemic 
cardiomyopathy, minimal coronary artery disease by cath, 
hyperlipidemia, non-insulin dependent diabetes mellitus, 
gastroesophageal reflux disease, chronic tobacco use, and 
chronic obstructive pulmonary disease. 

A November 2005 VA clinic note states that the veteran 
chronically uses tobacco.  His blood sugar was 101, fasting.  
The veteran continues to smoke 1.5 packs of cigarettes a day.  
The veteran stated that he has a non-productive cough once a 
day.  He said that members of his family have the same upper 
respiratory infection type symptom.  On examination, his 
blood pressure was 136/78.  His pulse was 88.  He was noted 
to be 54 years old, and in no acute distress.  He was 
pleasant and his body habitus was noted to be obese.  
Pulmonary examination revealed bilateral expiratory wheezes, 
decreased breath sounds at bases, and no rhonchi or rales.  
Cardiac examination was normal.  Extremities were normal.  
The assessment was hypertension, congestive heart failure, 
dyslipidemia, diabetes mellitus, chronic obstructive 
pulmonary disease, and chronic tobacco use.  Blood pressure 
was noted to be elevated.  He was instructed to do home logs 
of his blood pressures.  No change in his therapy was made.  
Pulmonary diagnosis was stable.  The examiner diagnosed him 
with a viral upper respiratory infection.  He was instructed 
to return in six months.

As indicated above, the treatment records do not show or 
suggest that the veteran is unable to perform particular 
personal functions that would otherwise render him helpless.  
For instance, there is no evidence that the veteran is unable 
to feed, dress, bathe, or shave by himself due to his 
disability/disabilities.  There is also no indication that he 
needs assistance with toileting, making sure that his clothes 
are clean, or other daily living activities.  The evidence 
has not shown that without aid and attendance the appellant 
would need nursing home care due to any of his disabilities.  
For these reasons, the Board finds that the evidence does not 
show that the veteran is in need of the regular aid and 
attendance of another person.

2.  Housebound

In the alternative, the Board will consider whether the 
veteran is entitled to special monthly pension on the grounds 
that he meets the housebound criteria.  

As a preliminary matter, the Board notes that particular 
service requirements must be met in order for a veteran to be 
entitled to special monthly pension.  Specifically, under 38 
U.S.C.A. § 1521(j), a veteran must have served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or, (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.

In the present case, the veteran meets the service 
requirements of 38 U.S.C.A. 
§ 1521(j) because he served ninety days or more during a 
period of war (Vietnam from 1971 to 1973).  Having reached 
this determination, the Board must next consider whether he 
meets the substantive criteria for special monthly pension, 
specifically 38 U.S.C.A. § 1521(e).

Generally, under 38 U.S.C.A. § 1521(e), an award of special 
monthly pension is warranted where the evidence shows that 
the veteran has a permanent and total disability, and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for pension at the aid and attendance rate provided at 38 
C.F.R. § 1521(d).

In Hartness v. Nicholson, 20 Vet. App. 216 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, for veterans 65 years of age and older, the provisions 
of 38 U.S.C.A. § 1521(e) requiring demonstration of permanent 
and total disability are not for application.  The Court 
referenced 
38 U.S.C.A. § 1513(a), which prescribes that veterans 65 
years of age and older who meet the initial service 
requirements of 38 U.S.C.A. § 1521(j) are entitled to pension 
at the rates prescribed by 38 U.S.C.A. § 1521 under the 
conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
Thus, the Court concluded that the application of section 
1513(a) for veterans 65 years of age and older permits the 
exclusion of the permanent and total disability requirement 
in determining entitlement to pension.

Unfortunately, the veteran's case is distinguishable from 
Hartness.  He has not been awarded pension and is not yet 65 
years of age.  Consequently, he is not entitled to 
application of 38 U.S.C.A. § 1513(a) and the ruling in 
Hartness.  See VA Fast Letter 06-28, December 22, 2006.  
Accordingly, in order for the veteran to obtain special 
monthly pension at the housebound rate, he must meet the 
requirements of 38 U.S.C.A. § 1521(e), to include a showing 
of permanent and total disability.

As indicated by the evidence outlined above, the weight of 
the evidence shows that the veteran is not permanently and 
substantially confined to the immediate premises.  The 
evidence shows that the veteran was able to drive.  

The evidence of record shows that the veteran is not service 
connected for any disability, and has other non-service-
connected disorders of peripheral vascular disease, diabetes 
mellitus, hypertension, cardiomyopathy, arthritis of the 
right knee, and chronic obstructive pulmonary disease, 
congestive heart failure, dyslipidemia, and coronary artery 
disease.  The medical evidence shows that none of these 
disabilities render him permanently and totally disabled.  
Instead, his disabilities are managed by medication and other 
medical treatment.  Although the veteran has indicated that 
he can do nothing physically, no medical professional has 
ever rendered such an opinion.  

Moreover, with the exception of his right knee problems, none 
of his disabilities affect his employability.  In this 
regard, the Board notes that the January 2005 VA examiner 
stated that his right knee would affect his employability; 
however, no determination was ever made that this disability 
or any other disability completely prevents him from 
maintaining some type of gainful employment.  

Based on this evidence, the Board finds that the veteran does 
not have a permanent and total disability, and is not 
bedridden or substantially confined to his home or immediate 
premises by reason of permanent disabilities.   For these 
reasons, the Board finds that the veteran is not entitled to 
special monthly pension at the housebound rate.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or housebound status is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


